Citation Nr: 0313857	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  01-05 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a renal disorder.  


WITNESSES AT HEARING ON APPEAL

Veteran and C. N.


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from July 1959 to July 1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran was notified of the rating decision in March 
2001.  

The RO denied the veteran's claim of entitlement to service 
connection for a kidney stone disease.  The Board has 
recharacterized the issue as one of entitlement to service 
connection for a renal disorder.  Case law provides that when 
the Board addresses in its decision a question that had not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).  The veteran has been provided with the 
applicable laws and regulations pertaining to service 
connection.  He has also been afforded an opportunity to 
present argument and evidence in support of his claim before 
the undersigned Acting Veterans Law Judge, and has done so.  
Thus, the Board's recharacterization of the issue in this 
matter results in no prejudice to the veteran.  

By rating decision dated in November 2002, the RO denied the 
issues of entitlement to service connection for residuals of 
chigger bites, tightness in the chest, possible transient 
ischemic attack, duodenitis, weight loss, generalized anxiety 
disorder, labile hypertension, and constipation, and granted 
service connection for a scar on the right arm and assigned a 
0 percent disability evaluation.  In a letter received in 
December 2002, the veteran expressed disagreement with the 
rating decision.  The RO has not issued a statement of the 
case pertaining to these issues in response to the notice of 
disagreement, and these issues are further addressed in the 
remand portion below.  

The veteran was afforded a travel board hearing before the 
undersigned Acting Veterans Law Judge in January 2003.  A 
transcript of the hearing has been associated with the claims 
folder.  


FINDING OF FACT

A renal disorder was not manifest in service and is not 
attributable to service.  


CONCLUSION OF LAW

A renal disorder was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records are negative for complaints or 
findings associated with a renal disorder.  The July 1959 
service entrance examination shows that the genitourinary 
system was normal.  At separation in June 1961, the 
genitourinary system was normal.  On the accompanying medical 
history, the veteran denied having or having had frequent or 
painful urination and kidney stone or blood in the urine.  

Private treatment records from P. G. H., dated from November 
1965 to September 1966, reflect a diagnosis of renal 
calculus.  The records note the veteran's report of a sudden 
onset of right lower quadrant pain in November 1965.  

Private treatment records from M. S. H., dated in February 
1972, reflect a diagnosis of right renal calculus.  The 
records note the veteran's reported history of an episode of 
right ureteralcolic in 1965.  He related that since that time 
he had had blood in his urine about every 6 months.  

Private treatment records from M. C. G. H., dated from 
February 1972 to April 1975, show that the veteran underwent 
surgery for right renal calculus in October 1973.  The 
postoperative diagnosis was right hydronephrosis due to 
obstruction at the ureteropelvic junction with right renal 
calculus and urinary bladder outlet obstruction and 
prostatitis.

Private treatment records from J. L. H., dated in December 
1973, reflect a reported history of an initial episode of 
renal colic in 1965.  The relevant assessment was 
urolithiasis with right renal calculus.  

VA outpatient treatment records, dated in September 1986, 
reflect that the veteran underwent a cystoscopy with 
retrograde pyelography.  The diagnosis was renal calculi.  

VA outpatient treatment records, dated in October 2000, 
reflect a history of renal stones.  The impression was no 
evidence of renal obstruction.  

A February 2001 VA outpatient treatment record reflects that 
the veteran had a right kidney stone.  The examiner noted a 
history of nephrolithiasis, and the veteran underwent a 
percutaneous nephrolithotomy.  

In his substantive appeal, VA Form 9, received in June 2001, 
the veteran stated that during service in 1959, he engaged in 
a fistfight with another soldier.  He related that the 
soldier kicked him in the right lower quadrant with his boot, 
damaging his kidney.  He stated that the all of the soldiers 
on the 1st and 2nd floors of the barracks, as well as the 
Sergeant on duty, witnessed the fight.  He indicated that did 
not report having blood in his urine the next day because he 
did not want to be discharged from service.  He conveyed that 
he had had kidney problems prior to service entrance, to 
include having enuresis as a child, and an onset of pain in 
his right lower side and red urine as a teenager. 

At a personal hearing before the undersigned Acting Veterans 
Law Judge in January 2003, the veteran testified that was 
first treated for kidney problems in 1965.  C. N. conveyed 
that 12 years earlier, the veteran had recounted the details 
of having been kicked in the right side during a fight in 
service.  The veteran stated that he had worked for a 
hospital and an ambulance company in the past.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2002).  Service connection will be presumed 
for certain chronic diseases, including calculi of the 
kidney, if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) 
(2002).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified of the rating decision and the reasons and bases 
for the denial of his claim in March 2001 and in the November 
2002 rating decision.  He was further notified of this 
information in the May 2001 statement of the case and in the 
November 2002 supplemental statement of the case.   The Board 
concludes that the discussions in the rating decisions and in 
the statement and supplemental statement of the case, which 
were all sent to the veteran, informed him of the information 
and evidence needed to substantiate the claim.  In November 
2001, he was advised of the evidence he needed to submit to 
substantiate his claim, VA's duty to notify him about his 
claim, VA's duty to assist in obtaining evidence for his 
claim, what the evidence must show to substantiate his claim, 
what information or evidence was needed from him, what he 
could do to help with his claim, and what VA had done to help 
with his claim.  In addition, by letter dated in January 
2003, he was advised of the procedures by which to submit 
additional evidence in support of his claim.  These actions 
satisfied VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  U.S.C.A. §§ 
5102, 5103.  He has not identified any available unobtained 
evidence that might aid his claim.  The veteran was afforded 
an opportunity to present evidence and argument in support of 
his claim, and did so before the undersigned Acting Veterans 
Law Judge.  The actions of the Acting Veterans Law Judge at 
the hearing complied with 38 C.F.R. § 3.103.  There are 
examinations of record.  38 C.F.R. § 3.326.  In this case, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran.  

Analysis

Initially, the Board notes that the veteran is entitled to 
the presumption of sound condition at service entrance.  No 
renal disorder was noted on the July 1959 service entrance 
examination.  The veteran's statements to the effect that he 
had a renal disorder prior to service entrance, standing 
alone, do not rise to the level of clear and unmistakable 
evidence rebutting the presumption.  

In order to establish service connection, the evidence must 
show that the veteran had a chronic disability due to disease 
or injury related by competent evidence to service.  
Essentially, the veteran asserts that he had an onset of a 
renal disorder as a result of allegedly having been kicked in 
the right lower quadrant in a fight during service.  Service 
medical records are negative for complaints or a diagnosis of 
a renal disorder.  The records are negative for a reference 
to a fight in which the veteran was kicked in the side.  The 
separation examination shows that the genitourinary system 
was normal.  Post-service treatment records reflect the 
initial onset of renal calculi in 1965.  

The issue of whether a renal disorder is related to service 
requires competent evidence.  The veteran is not a medical 
professional and his statements do not constitute competent 
medical evidence that a renal disorder is related to service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The Board notes that the veteran has 
indicated that he had worked in a hospital after service; 
however, it is neither claimed nor shown that he has training 
or expertise in diagnosing renal disorders.  Therefore, his 
opinion as to the nature and etiology of his renal disorder 
does not constitute competent evidence.  
 
There is no competent evidence showing a renal disorder 
during service or within one year of separation, and there is 
no competent evidence linking a renal disorder to service.  
Thus, service connection is not warranted.  The preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107(b) (West 2002).  
Consequently, the appeal is denied.  


ORDER

Service connection for a renal disorder is denied.  





REMAND

In December 2002, the veteran filed a notice of disagreement 
with respect to the November 2002 rating decision, which 
denied an service connection for residuals of chigger bites, 
tightness in the chest, possible transient ischemic attack, 
duodenitis, weight loss, generalized anxiety disorder, labile 
hypertension, constipation, and the assignment of a 0 percent 
evaluation for a right arm scar.  The RO has not issued a 
statement of the case in response to the notice of 
disagreement, and these issues must be remanded to the RO for 
the issuance of such a statement of the case.  38 U.S.C.A. 
§ 7105(West 1991); see Manlincon v. West, 12 Vet. App. 238 
(1999); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the 
filing of a notice of disagreement initiates the appellate 
process) see also Ledford v. West, 136 F.3d 776 (Fed. Cir 
1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); 
Buckley v. West, 12 Vet. App. 76 (1998).

Accordingly, this matter is remanded for the following:

The RO should issue a statement of the 
case on the issues of entitlement to 
service connection for residuals of 
chigger bites, tightness in the chest, 
possible transient ischemic attack, 
duodenitis, weight loss, generalized 
anxiety disorder, labile hypertension, 
constipation, and the assignment of a 0 
percent evaluation for a right arm scar.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

